Citation Nr: 9912539	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for amputation of the 
distal phalanx of the first four toes of the right foot and 
of the right little toe.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to August 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.  

The Board notes that the veteran has asserted additional 
claims of service connection for various right leg disorders 
as discussed below.  As these issues have not been developed 
for appellate review, they are referred back to the RO for 
appropriate action.  



REMAND

The veteran contends that the amputation residuals involving 
the distal phalanx of the first four toes of his right foot 
and of his right little toe were aggravated by his military 
service and that, as a result, he now suffers from a right 
hip condition, as well as various other right lower extremity 
conditions.  At the recent hearing, the veteran also 
indicated that he was claiming service connection for all 
other right leg disorders.  However, appropriate development 
has not been undertaken with respect to the other claimed 
conditions.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  In Graves v. Brown, 8 Vet. App. 522 
(1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits.  The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."

Graves, 8 Vet. App. at 525.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran testified at a video conference hearing held in 
January 1999, that he had prepared a 4-page statement for 
submission into the record; however, a copy of this statement 
has not been associated with the claims folder.  At the time 
of the hearing the veteran was afforded additional time in 
order to submit evidence in support of his claim.  However, 
there has been no response from the veteran in this regard.  

Furthermore, there was some indication that relevant medical 
records from Malcolm H. King, M.D., and a Dr. Goodwin had not 
been obtained.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to notify the veteran of the necessity of 
providing statements from any doctor or 
other competent evidence to show that his 
current right toe disability or other 
claimed right leg disability is due to 
disease or injury which was incurred in 
or aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
any residuals of the right toe 
amputations since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records, including 
those from Dr. Malcolm H. King and Dr. 
Goodwin and associate them with the 
claims folder.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
matter of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for the 
amputation residuals of the distal 
phalanx of the first four toes of the 
right foot and of the right little toe.  
The RO also should undertake appropriate 
action to adjudicate the issue of service 
connection for other claimed right leg 
disability, including that of a right hip 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


